'OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR WOLE.
Soy de opinión de que fueron establecidos dos distritos separados y distintos por las razones expresadas en el caso Ex parte Tomás Rivera, No. 77, en el cual se me presentó una solicitud para un auto de habeas corpus. Me parece que a pesar del razonamiento de la corte su conclusión está da *557acuerdo con mi opinión. El Código de Enjuiciamiento Civil tiene, por fin un cambio del lugar del juicio de un distrito a otro, no de una corte de distrito a otra corte de distrito. Esta práctica de trasladar casos como entre las dos secciones de las Cortes de Distrito de San Juan quedó, excepto para los casos pendientes, definitivamente abolida por la ley que se discute. Un cambio del lugar del juicio en general así como en el Código de Enjuiciamiento Civil significa un traslado al debido distrito.